Case 1:19-cv-10023-KPF Document 146-1 Filed 06/26/20 Page 1 of 3




               Exhibit 1 to the
              Clark Declaration
           Case 1:19-cv-10023-KPF Document 146-1 Filed 06/26/20 Page 2 of 3
              SPEAKER        SPANISH                                    ENGLISH
00:00:00      UNKNOWN        Yo no sé si ya tienen el audio para que    I don't know if they already have the
                             lo compartamos.                            audio for us to share.
                             Adelante,                                  Let’s go ahead,

              JOSÉ IGNACIO   Yo espero que esta reunión sea             I hope this meeting is confidential,
              HERNÁNDEZ      confidencial, porque no es bueno que       because it is not good for weaknesses to
                             las debilidades salgan a la luz pública.   come to light.
                             Pero les voy a decir que me sorprende      But I am going to tell you that I am
                             lo que han durado estas murallas de        amazed at how long these protection
                             protección que construí.                   walls that I built have lasted.
                             Yo nunca pensé que esas murallas iban      I never thought that those walls were
                             a durar 16 meses y es lo que han           going to last 16 months and that is what
                             durado, pero más temprano que tarde        they have lasted, but sooner rather than
                             se lo estoy diciendo yo,                   later I am telling you,
00:00:30                     Porque yo construí esas murallas y         because I built those walls and modesty
                             modestia aparte, nadie conoce mejor        apart, nobody knows the walls of
                             las murallas de defensa judicial que yo.   judicial defense better than I do.
                             Yo como diseñador les digo que esas        As the designer I tell you that these walls
                             murallas son débiles y están               are weak and fractured and will
                             fracturadas y van a colapsar, y a eso le   collapse, and to that we add a possible
                             sumamos un posible cambio político en      political change in the United States
                             Estados Unidos y ni qué decir de           and, needless to say, Venezuela, we
                             Venezuela, pudiésemos estar a 6 meses      could be 6 months at the most from an
                             como mucho de una situación incluso        even worse situation than the one in
                             peor a la que estaba en enero del 2019.    January 2019.
    Case 1:19-cv-10023-KPF Document 146-1 Filed 06/26/20 Page 3 of 3

                                                                                100 Park Avenue, 16th Fl

                                                                                   New York, NY 10017

                                                                                     www.consortra.com




STATE of NEW YORK           )
                            )                 ss:
COUNTY of NEW YORK          )




                                 CERTIFICATE OF ACCURACY



This is to certify that the attached document, “Tercer audio JIH. Barreras Legales” --
originally transcribed in Spanish -- is, to the best of our knowledge and belief, a true,
accurate, and complete translation into English.




Dated: 6/23/2020                                     Sworn to and signed before
                                                     ME this 23rd day of June, 2020


______________________________                       ____________________________________
Susannah Smith                                       Notary Public
Project Manager
Consortra Translations




            New York, NY | Washington DC | Houston, TX | San Francisco, CA | Hong Kong
